UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the Quarter Ended September 30, 2008 []TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission file number:0-15224 Advance Display Technologies, Inc. (Exact name of registrant as specified in its charter) Colorado 84-0969445 (State of incorporation) (IRS Employer ID number) 7334 South Alton Way, Suite F, Centennial, CO 80112 (Address of principal executive offices)(Zip Code) (303) 267-0111 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “larger accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X ADVANCE DISPLAY TECHNOLOGIES, INC. INDEX PART I.FINANCIAL INFORMATION Page Item 1. Consolidated Balance Sheets - September 30, 2008 (unaudited) and June 30, 2008 1 Consolidated Statements of Operations (unaudited) Three months ended September 30, 2008 and 2007 and for the period from March 15, 1995, inception, to September 30, 2008 2 Consolidated Statements of Cash Flows (unaudited) Three months ended September 30, 2008 and 2007 and for the period from March 15, 1995, inception, to September 30, 2008 3 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II.OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures Item 1. ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30, 2008 June 30, 2008 (Unaudited) ASSETS Current Assets: Cash $ 146,900 $ 1,271,364 Component inventory 319,910 224,314 Work in progress inventory 190,856 102,561 Vendor deposits 4,100 33,400 Other current assets 49,036 57,512 Total current assets 710,802 1,689,151 Property and Equipment, Net 1,382,255 1,153,892 Deferred Manufacturing Costs, Net 475,930 407,232 Deposits 31,353 31,353 Total Assets $ 2,600,340 $ 3,281,628 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable Trade $ 549,228 $ 989,450 Related party 45,259 35,821 Revolving, convertible, redeemable promissory notes to related parties 740,000 740,000 Demand notes to related parties 2,100,000 800,000 Accrued interest payable to related parties 370,419 321,008 Other accrued liabilities 30,945 49,808 Total current liabilities 3,835,851 2,936,087 Long-term obligations, less current maturities 28,732 19,729 Total liabilities 3,864,583 2,955,816 COMMITMENTS AND CONTINGENCIES Stockholders’ Equity (Deficit): Preferred Series D stock, $.001 par value, 70,100,000 shares authorized, 30,570,742 shares issued and outstanding (liquidation preference of $510,531). 30,571 30,571 Preferred Series E stock, $.001 par value, 1,008,985 shares authorized, 1,008,985 shares issued and outstanding (liquidation preference of $1,252,817). 1,009 1,009 Preferred Series F stock, $.001 par value, 4,549,015 shares authorized, 4,549,015 shares issued and outstanding (liquidation preference of $4,549,015). 4,549 4,549 Preferred Series G stock, $.001 par value, 100,000 shares authorized, 90,544 shares issued and outstanding (liquidation preference of $8,802,750). 91 91 Common stock, $.001 par value, 175,000,000 shares authorized, 26,198,177 issued and outstanding 26,199 26,199 Additional paid-in capital 20,491,514 20,442,137 Deficit accumulated during the development stage (21,818,176 ) (20,178,744 ) Total stockholders’ equity (deficit) (1,264,243 ) 325,812 Total Liabilities and Stockholders’ Equity (Deficit) $ 2,600,340 $ 3,281,628 (See accompanying notes to consolidated, unaudited financial statements) 1 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, March 15, 1995 (Inception) Through September 30, 2008 2007 2008 Consulting Revenue $ $ $ 91,014 Other Income: Related party interest income 162,761 Other interest income 430 5,784 29,430 Settlement Income 463,179 Other 550 Total revenue and other income 430 5,784 746,934 Costs and Expenses: Cost of consulting revenue 93,648 Manufacturing operations 754,507 1,303,794 General and administrative 476,409 338,148 7,495,422 Marketing 289,260 39,176 1,245,150 Research and development 70,275 1,104,371 8,151,664 Impairment of intangible assets 451,492 Interest expense – related party 49,411 39,356 4,059,099 Total costs and expenses 1,639,862 1,521,051 22,800,269 Loss Before Discontinued Operations and Extraordinary Gain $ (1,639,432 ) $ (1,515,267 ) $ (22,053,335 ) Loss from discontinued operations (202,278 ) Gain on disposal of discontinued operations 108,652 Loss Before Extraordinary Gain $ (1,639,432 ) $ (1,515,267 ) $ (22,146,961 ) Extraordinary gain due to forgiveness of debt 328,785 NET LOSS $ (1,639,432 ) $ (1,515,267 ) $ (21,818,176 ) Accrued Preferred Series E Dividend (12,612 ) (12,612 ) (243,832 ) Net Loss Applicable to Common Shareholders $ (1,652,044 ) $ (1,527,879 ) $ (22,062,008 ) Net loss per common share(Basic and Dilutive): $ (.06 ) $ (.06 ) Weighted Average Number of Common Shares Outstanding 26,198,177 26,198,177 (See accompanying notes to consolidated, unaudited financial statements) 2 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended September 30, March 15, 1995 (Inception) Through September 30, 2008 2007 2008 Cash Flows from Operating Activities: Net (Loss) $ (1,639,432 ) $ (1,515,267 ) $ (21,818,176 ) Adjustments to reconcile net (loss)to net cash used in operating activities: Loss from discontinued operations 202,278 Gain on disposition of discontinued operations (108,652 ) Gain on debt forgiven (496,777 ) Acquired research and development expense 2,536,494 Impairment of intangible asset 451,492 Impairment of assets 374,957 755,330 Depreciation and amortization 160,541 7,056 566,202 Amortization of deferred merger costs 75,000 Stock and stock option compensation expense 49,377 45,686 498,519 Interest expense related to debt discount 1,893,573 Loss on sale of property and equipment 7,015 (Increase)decrease in: Inventory ( 558,848 ) (1,205,067 ) Vendor deposits 29,300 (4,100 ) Other current assets 8,476 ( 8,088 ) (105,521 ) (Decrease)increase in: Accounts payable (430,784 ) 366,821 556,788 Accrued interest payable to shareholders 49,411 39,356 2,092,574 Other accrued liabilities (16,973 ) (12,935 ) (147,261 ) Net cash used in operating activities (1,973,975 ) (1,077,371 ) (14,250,289 ) Cash Flows from (to) Investing Activities: Purchases of property and equipment (336,577 ) (25,647 ) (1,747,070 ) Proceeds from sale of property and equipment 17,030 Long-term deposits (31,353 ) Deferred manufacturing costs (112,630 ) (525,598 ) Advances to affiliates (932,925 ) Purchase of notes receivable and security interest (225,000 ) Cash received in acquisition 303,812 Net cash used in investing activities (449,207 ) (25,647 ) (3,141,104 ) Cash Flows from (to) Financing Activities: Proceeds from stock sales 500,000 9,505,877 Proceeds from exercise of options 14,400 Proceeds from notes payable to shareholders 1,300,000 7,729,754 Proceeds from line-of-credit 299,505 Principal payments on leased equipment (1,282 ) (313 ) (11,243 ) Net cash provided by financing activities 1,298,718 499,687 17,538,293 Increase (decrease) in cash (1,124,464 ) (603,331 ) 146,900 Cash and cash equivalents, Beginning of Period 1,271,364 1,237,599 Cash and cash equivalents, End of Period $ 146,900 $ 634,268 $ 146,900 (See accompanying notes to consolidated, unaudited financial statements) 3 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Three Months Ended September 30, March 15, 1995 (Inception) Through September 30, 2008 2007 2008 Supplemental Disclosure of Cash Flow Information: Cash paid for: Interest $ $ $ 26,570 Non-cash transactions: Issuance of common stock for acquisition of Display Group, LLC and Display Optics, Ltd. and conversion of convertible debt $ $ $ 2,199,026 Conversion of notes payable stockholders to common stock $ $ $ 550,000 Conversion of interest payable on notes to notes payable $ $ $ 12,354 Retirement of shares in settlement $ $ $ 1,402 Extinguishment of debt and trade payables $ $ $ 496,777 Acquired membership interest in Regent Theaters and RegentReleasing, LLC $ $ $ 50,000 Conversion of Preferred Series C stock to common stock $ $ $ 1,844 Subscriptions for Preferred Series D stock $ $ $ 400,000 Cancellation of Subscriptions for Preferred Series D stock $ $ $ (325,000 ) Conversion of interest on convertible, redeemable promissory notes to Preferred Series D Stock $ $ $ 80,000 Conversion of demand notes and accrued interest to Preferred Series E stock $ $ $ 1,008,985 Conversion of convertible, redeemable Promissory notes, demand notes and accrued interest to Preferred Series F stock $ $ $ 4,549,015 Acquisition of 15,000,000 shares of Preferred Series D stock $ $ $ 75,000 Equipment acquired under capital lease $ 8,395 $ $ 42,606 Issuance of Common Stock for debt $ $ $ 5,000 Issuance ofshares of Preferred Series D stock for deferred compensation $ $ $ 304,500 Cancellation of unearned Preferred Series D stock $ $ $ (297,491 ) Subscriptions for Preferred Series G stock $ $ $ 1,008,000 (See accompanying notes to consolidated, unaudited financial statements) 4 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) NOTES
